Title: To Benjamin Franklin from Peter P. Burdett, [before] [10] June 1777
From: Burdett, Peter P.
To: Franklin, Benjamin


Sir
Carlsrhue [before] June [10] 1777
The Bearer is Baron Steieben of whome I had the honor to write to you by the hands of a Friend about a month since.
He is a Gentleman of Family, Merit and great experience, well known to some of the First Personages in Europe, and hereby gives you sir a strong proof of his Ambition to make the Acquaintance of Doctor Franklin in actualy performing a Journey from Germany to Paris for that Purpose.
I confess it needful to make an Apology to you Sir for having lately troubled you with so many letters unanswered, but I had then something to communicate of too vast an importance for the Hands of The Common post; that opportunity being past I have no more to say than that I have the Honor to be Sir your sencere Friend and Most Humble Servant
P P Burdett
 
Notation: PP. Burdett june 1777.
